Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 08/05/2022.  Claims 1-30 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/02/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,434,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-30 are allowable because the prior art fails to teach or suggest a pipeline inspection device, comprising: a stand; a drum rotatably supported by the stand, the drum including an opening in a front wall of the drum; a cable disposed at least partially within the drum, the cable including a camera disposed on a distal end of the cable, the camera and the cable configured to be directed into a conduit; a hub including a body at least partially insertable into and removable from the opening of the drum, the hub being electrically coupled to the cable when inserted into the opening; a wireless communication module housed within the hub; and a battery supported by the hub, the battery and the hub being removable from the drum as a single unit, as recited in the claims.
The closest prior art, Olsson et al. (US 2017/0163940), discloses a pipeline inspection device including a removable camera control unit.  However, Olsson et al. does not disclose the removable hub including a wireless communication module and battery as claimed.  Olsson et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsson et al. (US 2015/0055005)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425